Citation Nr: 0313890	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  01-07 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to July 1945.  
He died on July [redacted]
, 1960.  The appellant is the veteran's 
widow.

In a March 1961 decision, the Board of Veterans' Appeals 
(Board) denied the appellant's claim for service connection 
for the cause of the veteran's death.  This matter comes 
before the Board on appeal from an August 2000 decision of 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, among other 
things, continued the denial of the appellant's claim for 
service connection for the cause of the veteran's death.  In 
an April 2003 decision, the Board found that the appellant 
had filed new and material evidence to reopen her claim for 
service connection for the cause of the veteran's death.


REMAND

The Board notes that prior to the appellant filling her claim 
for the current benefits, the Veterans Claims Assistance Act 
of 2000 (hereinafter, "VCAA" or "Act"), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

These law and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, a July 2002 letter from the RO provided the 
appellant with notice of the VCAA.  The appellant was also 
notified of the VCAA at a December 2001 decision review 
officer (DRO) hearing and at the December 2002 video hearing 
before the undersigned.  Nonetheless, a review of the record 
on appeal does not show that the VCAA notice provided to the 
appellant by the RO did not include notice of who would be 
responsible for obtaining evidence.  Moreover, in Disabled 
American Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002) and 
thereby foreclosed the Board's ability to remedy an RO's 
failure to provide the appellant with adequate VCAA notice.  
Therefore, the case must be remanded.  On remand, the RO 
should undertake all necessary actions to insure that the 
appellant is provided adequate notice as required by 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

On remand, the RO should undertake any additional action 
deemed necessary to ensure that the requirements of the new 
law have been satisfied.  That action should include, among 
other things, obtaining any outstanding evidence identified 
by the appellant and obtaining medical opinion evidence 
needed to adjudicate the appellant's claim.  See 38 U.S.C.A. 
§ 5107A (West 2002).

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  The RO is asked to send the appellant 
and her representative a letter 
explaining the VCAA, to include the duty 
to assist and notice provisions contained 
therein.  Among other things, the letter 
should explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the appellant's claim.  The 
letter should also specifically inform 
the appellant and her representative of 
which portion of the evidence is to be 
provided by the appellant and which part, 
if any, the RO will attempt to obtain on 
behalf of the appellant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  As part of VA's duty to assist, the 
RO should undertake the following 
actions:
a.  Contact the appellant and 
request that she identify by name, 
address, and approximate (beginning 
and ending) dates of service, VA and 
non-VA, health care providers that 
treated the veteran for the 
disability that she claimed led to 
his death, including the name, 
address, and approximate (beginning 
and ending) dates of treatment of 
the veteran in the months before his 
death, and notify her that her aid 
in securing records, to include 
providing authorizations for all 
private records, is needed.
b.  Obtain all medical records from 
each entity the appellant 
identifies, including the records of 
the veteran in the months 
immediately before his death and his 
terminal hospital records.
c.  If any of the requested records 
are not available, or if the search 
for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claim's file, and the appellant and 
her representative should be 
informed in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development, make arrangements with 
the appropriate VA medical facility for 
the appellant's claims file to be 
reviewed by a panel of appropriate 
specialists.  Send the claim's folder to 
the panel for review.  
a.  As to cause of the veteran's death, 
the examiners are requested to provide a 
detailed history regarding the onset and 
progression of relevant symptoms and to 
report in detail all clinical findings.  
b.  Based on a review of the claim's 
folder, the panel is asked to provide a 
consensus opinion as to the following 
question:
(i).  Is it medically more likely 
then not that the veteran's service 
connected left leg thrombophlebitis 
caused, or contributed substantially 
or materially, to any condition that 
ultimately led to the veteran's 
death.
c.  In providing the above opinion the 
panel should comment on the opinion 
provided by Ralph C. Kolbeck, Ph.D., in 
his October 2002 letter, including the 
opinion that the cause of death listed on 
the certificate of death was a 
misdiagnosis, as well as all other 
opinions of record.  
d.  A legible report must be associated 
with the record and must include all 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  The RO should again readjudicate the 
claim and should consider all of the 
additional information and/or evidence 
that has been associated with the claim's 
file since the issuance of the July 2002 
supplemental statement of the case.  If 
the determination remains adverse to the 
appellant, she and her representative 
should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken, to include 
all pertinent evidence received since the 
July 2002 supplemental statement of the 
case, and the applicable law and 
regulations governing the claim.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


